UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 05/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund May 31, 2015 (Unaudited) Registered Investment Companies100.1% Shares Value ($) Domestic Equity35.4% Dreyfus Appreciation Fund, Cl. Y 39,396 a 2,124,652 Dreyfus Disciplined Stock Fund 37,455 a 1,334,901 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 19,433 a 794,815 Dreyfus Research Growth Fund, Cl. Y 180,355 a 2,662,034 Dreyfus Small Cap Stock Index Fund 25,696 a 766,253 Dreyfus Strategic Value Fund, Cl. Y 51,737 a 2,130,000 Dreyfus Structured Midcap Fund, Cl. Y 25,196 a 780,830 Dreyfus U.S. Equity Fund, Cl. Y 90,938 a 1,816,946 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 42,952 a 792,031 Domestic Fixed Income47.3% Dreyfus Bond Market Index Fund, BASIC Shares 362,330 a 3,826,205 Dreyfus High Yield Fund, Cl. I 342,694 a 2,251,502 Dreyfus Intermediate Term Income Fund, Cl. Y 500,432 6,956,006 Dreyfus Short Duration Bond Fund, Cl. Y 448,580 a,b 4,633,830 Foreign Equity8.0% Dreyfus Emerging Markets Fund, Cl. Y 36,913 a 365,434 Dreyfus Global Real Estate Securities Fund, Cl. Y 42,377 a 389,445 Dreyfus International Equity Fund, Cl. I 14,073 a 517,591 Dreyfus International Stock Index Fund 32,963 a 558,062 Dreyfus International Value Fund, Cl. I 11,402 a 141,616 Dreyfus/Newton International Equity Fund, Cl. Y 28,269 a 578,670 International Stock Fund, Cl. Y 27,612 a 433,778 Foreign Fixed Income9.4% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 132,924 a 1,589,767 Dreyfus International Bond Fund, Cl. Y 119,885 a 1,903,778 Total Investments (cost $34,286,136) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At May 31, 2015, net unrealized appreciation on investments was $3,062,010 of which $3,514,163 related to appreciated investment securities and $452,153 related to depreciated investment securities. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 82.7 Mutual Funds: Foreign 17.4 † Based on net assets. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 37,348,146 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund May 31, 2015 (Unaudited) Registered Investment Companies100.1% Shares Value ($) Domestic Equity56.2% Dreyfus Appreciation Fund, Cl. Y 40,041 a 2,159,426 Dreyfus Disciplined Stock Fund 37,556 a 1,338,512 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 22,978 a 939,803 Dreyfus Research Growth Fund, Cl. Y 202,496 a 2,988,841 Dreyfus Small Cap Stock Index Fund 25,896 a 772,213 Dreyfus Strategic Value Fund, Cl. Y 50,406 a 2,075,204 Dreyfus Structured Midcap Fund, Cl. Y 25,433 a 788,155 Dreyfus U.S. Equity Fund, Cl. Y 91,031 a 1,818,809 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 43,457 a 801,343 Domestic Fixed Income25.2% Dreyfus Bond Market Index Fund, BASIC Shares 42,183 a 445,455 Dreyfus High Yield Fund, Cl. I 67,697 a 444,768 Dreyfus Intermediate Term Income Fund, Cl. Y 96,493 a 1,341,246 Dreyfus Short Duration Bond Fund, Cl. Y 376,749 a,b 3,891,822 Foreign Equity15.9% Dreyfus Emerging Markets Fund, Cl. Y 57,419 a 568,451 Dreyfus Global Real Estate Securities Fund, Cl. Y 73,997 a 680,037 Dreyfus International Equity Fund, Cl. I 16,641 a 612,042 Dreyfus International Stock Index Fund 38,918 a 658,878 Dreyfus International Value Fund, Cl. I 13,265 a 164,747 Dreyfus/Newton International Equity Fund, Cl. Y 33,162 a 678,835 International Stock Fund, Cl. Y 32,490 a 510,425 Foreign Fixed Income2.8% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 25,839 a 309,040 Dreyfus International Bond Fund, Cl. Y 23,155 a 367,704 Total Common Stocks (cost $20,193,162) Total Investments (cost $20,193,162) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At May 31, 2015, net unrealized appreciation on investments was $4,162,594 of which $4,275,112 related to appreciated investment securities and $112,518 related to depreciated investment securities. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 81.4 Mutual Funds: Foreign 18.7 † Based on net assets. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 24,355,756 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund May 31, 2015 (Unaudited) Registered Investment Companies99.9% Shares Value ($) Domestic Equity45.1% Dreyfus Appreciation Fund, Cl. Y 100,326 a 5,410,592 Dreyfus Disciplined Stock Fund 94,341 a 3,362,328 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 44,937 a 1,837,929 Dreyfus Research Growth Fund, Cl. Y 479,971 a 7,084,366 Dreyfus Small Cap Stock Index Fund 63,120 a 1,882,239 Dreyfus Strategic Value Fund, Cl. Y 128,559 a 5,292,769 Dreyfus Structured Midcap Fund, Cl. Y 62,435 a 1,934,853 Dreyfus U.S. Equity Fund, Cl. Y 225,942 a 4,514,318 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 105,264 a 1,941,064 Domestic Fixed Income36.5% Dreyfus Bond Market Index Fund, BASIC Shares 398,657 a 4,209,823 Dreyfus High Yield Fund, Cl. I 428,614 a 2,815,991 Dreyfus Intermediate Term Income Fund, Cl. Y 635,603 a 8,834,883 Dreyfus Short Duration Bond Fund, Cl. Y 1,069,157 a,b 11,044,389 Foreign Equity12.3% Dreyfus Emerging Markets Fund, Cl. Y 146,142 a 1,446,806 Dreyfus Global Real Estate Securities Fund, Cl. Y 143,838 a 1,321,873 Dreyfus International Equity Fund, Cl. I 40,804 a 1,500,767 Dreyfus International Stock Index Fund 94,085 a 1,592,865 Dreyfus International Value Fund, Cl. I 31,157 a 386,972 Dreyfus/Newton International Equity Fund, Cl. Y 80,137 a 1,640,405 International Stock Fund, Cl. Y 78,371 a 1,231,204 Foreign Fixed Income6.0% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 166,718 a 1,993,950 Dreyfus International Bond Fund, Cl. Y 151,648 a 2,408,165 Total Investments (cost $65,162,570) % Cash and Receivables (Net) .1 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At May 31, 2015, net unrealized appreciation on investments was $8,525,981 of which $9,192,835 related to appreciated investment securities and $666,854 related to depreciated investment securities. At May 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 81.6 Mutual Funds: Foreign 18.3 † Based on net assets. The following is a summary of the inputs used as of May 31, 2015 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds+ 73,688,551 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 20, 2015 By: /s/ James Windels James Windels Treasurer Date: July 20, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
